Citation Nr: 0719312	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for diabetes mellitus.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a left leg disorder.

3.  Entitlement to service connection for residuals of frozen 
feet.

4.  Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 and issued in June 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  In an unappealed decision issued in March 2001, the RO 
denied entitlement to service connection for diabetes 
mellitus and a left leg condition.

3.  Evidence added to the record since the final March 2001 
RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for diabetes mellitus.

4.  Evidence added to the record since the final March 2001 
RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a left leg disorder.

5.  The veteran has not been shown to currently have 
residuals of frozen feet that are causally or etiologically 
related to any disease, injury, or incident in service.

6.  The veteran has not been shown to currently have colon 
cancer that is causally or etiologically related to any 
disease, injury, or incident in service, and a malignant 
tumor was not manifested within one year of service 
discharge.


CONCLUSIONS OF LAW

1.  The March 2001 rating decision that denied entitlement to 
service connection for diabetes mellitus and a left leg 
condition is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 
2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.110 (2000) [(2006)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left leg 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

4.  Residuals of frozen feet were not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  Colon cancer was not incurred in or aggravated by the 
veteran's active duty military service, nor may such be 
presumed to have incurred in or been aggravated by his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in August 2002, 
prior to the initial unfavorable AOJ decision issued in June 
2003.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the August 2002 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, pertinent to 
his new and material claims, the veteran was specifically 
advised that his claims were previously denied by a rating 
decision issued in March 2001 and, as such, he needed to 
submit new and material evidence demonstrating that diabetes 
mellitus and a left leg disorder were incurred in or 
aggravated by his military service.  Specifically, the August 
2002 letter advised the veteran to submit evidence showing 
that his diabetes mellitus and left leg disorder began or 
worsened in service, medical evidence relating such disorders 
to his military service, and/or evidence of continuous 
treatment for diabetes mellitus and a left leg disorder since 
service.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Also, pertinent to his service connection claims, the veteran 
was advised in the August 2002 letter that evidence of a 
current disability and a nexus between such and service was 
necessary in order to grant service connection for a 
disability.   

The Board notes that the August 2002 letter did not inform 
the veteran of the "fourth element," i.e., to provide any 
evidence in his possession that pertains to the claims.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The August 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claims.  For these reasons, the Board 
concludes that the failure to provide a fully VCAA compliant 
notice was harmless, and that to decide the appeal would not 
be prejudicial to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his claims, but was not informed of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  As noted above, because each of the four content 
requirements of a VCAA notice has been fully satisfied in 
this case, there is no prejudicial error to the veteran in 
deciding these claims. 

With respect to the duty to assist, the veteran's service 
medical records, VA treatment records, and private treatment 
records were reviewed by both the RO and the Board in 
connection with adjudication of his claims.  He has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claims.  

The duty to assist also includes providing the veteran with 
an examination when necessary to decide the claim.  With 
regard to the veteran's new and material claims, the Board 
notes that the VCAA and its implementing regulations include 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who attempts to reopen a previously 
denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such 
assistance includes obtaining service records, records in the 
custody of a Federal agency, and private records adequately 
identified by the veteran, but, prior to reopening a claim, 
there is no duty to obtain a VA examination.  As the 
veteran's claims are not reopened herein, there is no 
obligation on the part of VA to provide a contemporary 
medical examination or opinion in connection with his appeal.  

Pertinent to the veteran's service connection claims, the 
Board notes that he has not been provided with VA 
examinations in order to determine whether his claimed 
residuals of frozen feet and colon cancer are related to his 
military service.  However, the Board finds that such 
examinations are not necessary to decide these claims.  
Without any evidence of in-service complaints, treatment, or 
diagnoses pertinent to such conditions, any current medical 
opinion linking such disorders to the veteran's military 
service would necessarily be based upon the unsubstantiated 
history provided by the veteran decades following his 
discharge from service.  Moreover, there is no current 
diagnosis of either residuals of frozen feet or colon cancer 
of record.  As such, there is no competent basis upon which 
to conclude that the veteran's claimed residuals of frozen 
feet and colon cancer are related to service.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's service 
connection claims without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Laws Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.    

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including diabetes mellitus and malignant 
tumors, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  New and Material Claims

The veteran contends that, while stationed at Camp Atterbury 
in Indiana, his unit went on a 25 mile hike and was out two 
nights in the rain and snow.  The veteran states that his 
feet were constantly wet and were freezing.  Since such time, 
he claims that he has had problems with his left leg.  
Additionally, the veteran alleges that he is a diabetic as a 
result of his military service.  As such, he contends that 
service connection is warranted for diabetes mellitus and a 
left leg disorder. 

In a rating decision issued in March 2001, the RO denied 
service connection for diabetes mellitus and a left leg 
condition.  In reaching such decision, the RO considered the 
veteran's service medical records, a December 1976 hospital 
report from Mt. Carmel Mercy, a December 1976 treatment 
record from Dr. Reno, and VA treatment records dated from 
April 1990 to November 2000.  

Pertinent to the veteran's claim of entitlement to service 
connection for diabetes mellitus, the RO noted that the 
veteran's service medical records failed to show any 
complaints or treatment for diabetes mellitus and his October 
1945 separation examination revealed a normal endocrine 
system.  December 1976 reports from Mt. Carmel Mercy Hospital 
and Dr. Reno were negative for any mention of diabetes 
mellitus.  The RO observed that a June 1995 VA treatment 
record showed an elevated glucose level and, in May 1996, he 
was diagnosed as having diabetes mellitus.  It was also noted 
that the veteran's November 1999 statement showed a history 
of diabetes mellitus for five years.  The RO found that there 
was no evidence showing that the veteran had diabetes 
mellitus that was related to service and there was no 
evidence showing such had manifested within one year after 
his service.  Therefore, the RO determined that service 
connection for diabetes mellitus was not warranted as such 
condition neither occurred in nor was caused by service.  

Regarding the veteran's claim of entitlement to service 
connection for a left leg disorder, the RO observed that the 
veteran's service medical records failed to show any 
complaints or treatment for a left leg condition and his 
October 1945 separation examination revealed a normal 
cardiovascular system and normal feet.  The December 1976 
report from Mt. Carmel Mercy Hospital showed lower extremity 
pitting edema with complaints of leg cramps.  Dr. Reno's 
December 1976 record revealed lower extremity varicosities.  
The RO observed that an April 1990 VA treatment record showed 
left leg superficial cellulitis with swelling after the 
veteran cut his foot on a seashell in Florida.  Also, from 
March 1994, the veteran was treated for left leg edema.  The 
RO found that there was no evidence showing that the veteran 
had a left leg condition that was related to service.  
Therefore, the RO determined that service connection for a 
left leg condition was not warranted as such condition 
neither occurred in nor was caused by service.  

In March 2001, the veteran was notified of the decision and 
his appellate rights.  There is no documentation contained in 
the claims file indicating that the veteran submitted a 
notice of disagreement or otherwise appealed such decision.  
Thereafter, the veteran's application to reopen his claims of 
entitlement to service connection for diabetes mellitus and a 
left leg disorder was first received in March 2002.  Although 
that claim to reopen was received within one year of notice 
of the 2001 decision, within that document, the veteran did 
not express any disagreement with the prior decision or 
intent to appeal it; he merely refilled the same claims.  
Thus, the March 2001 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.110 (2000) [(2006)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claims of 
entitlement to service connection for diabetes mellitus and a 
left leg disorder in March 2002, the definition of new and 
material evidence effective August 29, 2001, found at 
38 C.F.R. § 3.156(a) (2006), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the March 2001 decision, additional VA treatment 
records dated through October 2003 showing current diagnoses 
of diabetes mellitus and a left leg disorder, to include 
chronic leg edema, have been received.  The basis of the 
March 2001 decision was that the veteran's service medical 
records failed to show that he was diagnosed or treated for 
diabetes mellitus or a left leg disorder during service and 
that there was no evidence relating such current disorders to 
his military service.  While the evidence received since the 
March 2001 decision is new, it is not material as such is 
cumulative and redundant of the evidence of record in 2001.  
Specifically, at the time of the March 2001 denial, there was 
already evidence of a current diagnosis of diabetes mellitus 
and a left leg disorder; however, there was no evidence that 
such was shown in service or was otherwise related to a 
disease, injury, or incident of service.  There was also no 
evidence that diabetes mellitus was manifested within a year 
of service discharge.  Since the March 2001 decision, no 
evidence demonstrating treatment or diagnoses of diabetes 
mellitus or a left leg disorder during service, or 
manifestation of diabetes mellitus within one year of service 
discharge, has been received.  Additionally, since the final 
RO denial, the only evidence of a nexus between diabetes 
mellitus and a left leg disorder and service that has been 
received consists of the veteran's own lay statements.  This 
is not competent evidence because, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  See also Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim).  

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the RO's 
March 2001 decision and does not raise a reasonable 
possibility of substantiating the veteran's claims of 
entitlement to service connection for diabetes mellitus or a 
left leg disorder.  As such, the Board finds that the 
evidence received subsequent to the RO's 2001 decision is not 
new and material, and the requirements to reopen the claims 
of entitlement to service connection for diabetes mellitus 
and a left leg disorder have not been met.  

IV.  Service Connection Claims

As noted in the preceding section, the veteran contends that, 
while stationed at Camp Atterbury in Indiana, his unit went 
on a 25 mile hike and was out two nights in the rain and 
snow.  The veteran states that his feet were constantly wet 
and were freezing.  He claims that he currently has residuals 
of frozen feet.  Additionally, he alleges that he has colon 
cancer as a result of his military service.  Therefore, the 
veteran claims that service connection is warranted for such 
disabilities.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses pertinent to frozen feet, 
or any residuals of such, and colon cancer.  His October 1946 
separation examination revealed normal feet, abdominal wall, 
and viscera.

Post-service medical records fail to reflect a current 
diagnosis of residuals of frozen feet or colon cancer.  
Specifically, with regard to the veteran's feet, the Board 
notes that, in April 2002 and August 2003, VA treatment 
records show a diagnosis of onychomycosis.  Also in August 
2003, the veteran had an assessment of tinea pedis.  However, 
there is no evidence that such foot disorders are the result 
of a cold injury. 

Pertinent to the veteran's claim of entitlement to service 
connection for colon cancer, while VA treatment records show 
the removal of numerous benign hyperplastic polyps from the 
colon in June 1995 and July 1995 and a December 2002 
diagnosis of diverticulosis of the colon, there is no 
evidence that the veteran currently has colon cancer.  Such 
treatment records reflect a diagnosis of prostate cancer in 
January 2002 with subsequent treatment.  However, in March 
2002, a CT of the veteran's abdomen revealed no evidence of 
any significant retroperitoneal lymphadenopathy or 
metastasis.  Also, a bone scan done at the same time showed 
no evidence of metastatic disease throughout the axial 
skeleton and pelvis.  

Therefore, the Board concludes that there is no current 
diagnosis of residuals of frozen feet or colon cancer.  On 
his 2002 application for benefits, the veteran alleged that 
he had colon cancer as a result of exposure to asbestos 
and/or mustard gas.  There is no need to address whether such 
in-service exposure likely occurred as without evidence of a 
current disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Additionally, with regard to the veteran's claim of 
entitlement to service connection for colon cancer, the 
record fails to show that he manifested a malignant tumor to 
a degree of 10 percent within one year following his service 
discharge in October 1945.  As such, presumptive service 
connection is not warranted for colon cancer.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Moreover, the evidence of a nexus or link between the 
veteran's military service and his claimed residuals of 
frozen feet and colon cancer is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, supra.  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones, supra; Espiritu, supra.  
Absent competent evidence relating the veteran's claimed 
residuals of frozen feet and colon cancer to his military 
service, he is not entitled to service connection on a direct 
basis.   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for residuals of frozen feet and colon 
cancer.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107. 


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for diabetes mellitus is denied. 

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a left leg disorder is denied. 

Service connection for residuals of frozen feet is denied.

Service connection for colon cancer is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


